Judge JOHNSON
dissenting.
I respectfully dissent. I do not believe failing to file the amendment which is the subject of this appeal within the ten day period should render the amendment void. I believe the effect of failing to file the amendment within the ten day period is to replace the effective date of the amendment so that it becomes the date of filing which is outside the ten day period.
*530This amendment was adopted on 9 September 1991 at a properly called meeting of the Board of Directors of plaintiff association. The amendment states in pertinent part: “[N]o additional pets may be brought to or kept on the premises by any resident or member after September 9, 1991.” By the plain language of the amendment, the Board of Directors intended to adopt an amendment which was to have an effective date of 9 September 1991, yet would not necessarily be filed that same day. The ten day provision in the bylaws, however, gives the Board a definite period of time during which the amendment to the bylaws may be transcribed, certified by the Secretary of the Association, and recorded in the Cabarrus County Public Registry, retaining the earlier effective date. Once outside this ten day window, however, the provision is effective only after being transcribed, certified by the Secretary and recorded.
I would affirm the decision of the trial court.